




 
Exhibit 10.1
 
BEFORE THE PUBLIC SERVICE COMMISSION
 
OF THE STATE OF MISSOURI
 



In the Matter of the Application of Kansas City
Power & Light Company for Approval to Make
Certain Changes in its Charges for Electric
Service to Continue the Implementation of its
Regulatory Plan
)
)
)           Case No. ER-2008-0089
)
)
   


NON-UNANIMOUS STIPULATION AND AGREEMENT
 
COME NOW Kansas City Power & Light Company (“KCP&L” or “Company”), the Staff of
the Missouri Public Service Commission (“Staff”), the Office of the Public
Counsel (“OPC”), Praxair, Inc. and Midwest Energy Users Association (“Industrial
Intervenors”), U.S. Department of Energy, and the U.S. Nuclear Security
Administration, on the behalf of themselves and all other affected Federal
Executive Agencies (“DOE/NNSA”), Ford Motor Company, Missouri Industrial Energy
Consumers (“MIEC”), and Missouri Department of Natural Resources (“MDNR”) and
state the following for this Non-unanimous Stipulation and Agreement (“2009
Stipulation”) to resolve all issues in this case. For ease of reference, the
term “Signatory Party” or “Signatory Parties” refers to a party that has signed
this 2009 Stipulation or all of the parties that have signed this 2009
Stipulation, respectively. The term “Non-Utility Signatory” or “Non-Utility
Signatories” refers to a party other than KCP&L that has signed this 2009
Stipulation or all of the parties other than KCP&L that have signed this 2009
Stipulation, respectively.
 
1.    Revenue Requirement
 
KCP&L shall be authorized to file revised tariff sheets containing rate
schedules for electric service designed to produce an increase in overall
Missouri jurisdictional


--------------------------------------------------------------------------------


gross annual electric revenues, exclusive of any applicable license, occupation,
franchise, gross receipts taxes or other similar fees or taxes, of $95.0
million, effective for electric service rendered on and after September 1, 2009,
provided however, that the Iatan 1 Air Quality Control System (“AQCS”)
facilities meet the Staff’s in-service criteria which are attached to the Direct
Testimony of Brent Davis as Schedule BCD-2 by May 30, 2009. $10.0 million of the
$95 million rate increase shall be comprised of “Additional Amortizations to
Maintain Financial Ratios” (“Additional Amortizations”), as that term is defined
in the Stipulation And Agreement reached in the Company’s proceeding to approve
its Experimental Regulatory Plan, Case No. EO-2005-0329, as approved by the
Commission (“2005 Stipulation”). Exemplar revised tariff sheets designed to
implement this 2009 Stipulation are attached as Schedule 1 (to be late-filed).
The rates reflected in Schedule 1 have been calculated based on the billing
determinants developed by Staff in this proceeding. Subject to the provisions
herein, the stipulated rate increase resolves all revenue requirement issues in
this case.
 
2.    Rate Design
 
The Signatory Parties agree that the rate design shall be on an equal
percentage, across-the-board basis for each rate class. Within the Large Power
Service (“LPS”) class, however, no change will be made to the tail block energy
charge and, instead, the entirety of the rate increase shall be spread on an
equal percent across the board basis between the first two energy blocks, and
all demand and service charges, as contained in the exemplar revised tariff
sheets contained in Schedule 1. The rates for separately metered space heating
and the winter energy rate blocks on the all-electric rates for the general
service classes shall be increased by an additional five (5%) percentage points
above the equal

2

--------------------------------------------------------------------------------


percentage increase. The Signatory Parties agree that the date for the
determination of the interest rate to be paid on deposits should be changed to
the first business day of December of the preceding calendar year rather than
the last business day of the preceding calendar year.
 
3.            Customer Class Cost of Service Study
 
KCP&L agrees to file a Customer Class Cost of Service Study case with the
Commission by December 31, 2009.
 
4.            Vegetation Management and Infrastructure Inspection
 
The Signatory Parties agree that there shall be no tracker for vegetation
management or infrastructure inspection activities as a result of this instant
proceeding, but that KCP&L shall create sub-accounts for each where the costs
for these activities shall be booked for KCP&L. KCP&L shall submit quarterly
reports detailing the vegetation management activities and expenses in the KCP&L
Missouri jurisdictional service territory to the Commission’s Energy Department.
KCP&L agrees to maintain records to separately identify the costs to implement
the Commission’s new Vegetation Management regulations between Missouri and
Kansas using Federal Energy Regulatory Commission accounts 593000 (distribution)
and 571005-571006 (transmission), department 252. KCP&L states that it is in the
process of setting up appropriate accounts to track infrastructure and
reliability reporting costs.
 
5.    Prudence and In-Service Timing of Iatan 1
 
No Signatory Party to this 2009 Stipulation shall argue that anyone is
prohibited from arguing or presenting evidence in the next KCP&L general rate
case challenging the prudence of any Iatan 1 construction cost or that KCP&L
should have had this unit

3

--------------------------------------------------------------------------------


operating at full generation capacity sooner than the actual date that Iatan 1
is found to be fully operational and used for service, provided however, that
any proposed disallowance of rate base for imprudence under this paragraph shall
be limited to a maximum amount of Missouri jurisdictional rate base no greater
than $30 million inclusive of Iatan common costs. KCP&L represents that Iatan 1
and Iatan common costs will not exceed $733 million on a total project basis.
Should the Commission find that KCP&L, respecting any Non-Utility Signatory’s
construction audit of these costs, (a) failed to provide material and relevant
information which was in KCP&L’s control, custody, or possession, or which
should have been available to KCP&L through reasonable investigation, (b)
misrepresented facts relevant to charges to Iatan 1 or Iatan common costs, or
(c) engaged in the obstruction of lawful discovery, said Non-Utility Signatory
is not bound to proposing a disallowance to KCP&L’s Missouri jurisdictional rate
base no greater than $30 million inclusive of Iatan common costs in aggregate
amount with regard to such construction audit. KCP&L shall maintain Caseworks
for the use of the Non-Utility Signatories. The Non-Utility Signatories may
continue their construction audits of Iatan 1 and Iatan 2 prior to KCP&L filing
its Iatan 2 rate case. KCP&L will facilitate the resolution of all outstanding
discovery disputes with the Non-Utility Signatories and cooperate with them in
any construction audits of Iatan 1 and Iatan 2. KCP&L shall have the right to
object, or to continue to object, to discovery of the Non-Utility Signatories
under applicable law or Commission rule. KCP&L and the other Non-Utility
Signatories will seek the timely resolution of discovery disputes. KCP&L will
provide DOE/NNSA the Iatan portion of all reports provided to the Signatory
Parties to the 2005 Stipulation.

 
 4

--------------------------------------------------------------------------------


 
6.    Allocations of Common Plant for Iatan 1 and 2
 
(a)            The Non-Utility Signatories agree that the Company can record as
a regulatory asset the depreciation and carrying costs associated with the Iatan
1 AQCS plant and identified Iatan common facilities costs appropriately recorded
to Electric Plant in Service that are not included in rate base in the current
rate case. Depreciation and carrying costs will continue to be deferred to the
regulatory asset until the date new rates become effective resulting from the
Company’s next general rate case. Amortization of the accumulated deferred costs
will begin at that time based on the depreciable life of the Iatan 1 AQCS plant.
 
(b)            The determination of the value of the owners of Iatan 1 due from
other owners of Iatan 2 joining as additional owners of common plant already
paid for by the Iatan 1 owners has not been calculated.
 
(c)    If Staff’s in-service criteria are met by May 30, 2009, the Signatory
Parties agree to “construction accounting” for remaining Iatan 1 prudent costs
incurred post true-up cut-off as “construction accounting” is defined in the
2005 Stipulation at page 43, Section III.3.d.vii., subject to the agreement of
the Signatory Parties of the amount to include in rates in this case and the
agreement of the Signatory Parties of the date by which invoices are timely
booked or approved for payment. Any deferred depreciation expense and carrying
costs will be offset by accumulated deferred income taxes on this plant. The
deferred depreciation expense will be charged to the depreciation reserve as
required by normal accounting. The deferred expenses will receive rate base
treatment, and consistent with the Commission treatment of these type of
deferrals, the deferred income taxes will be included in rate base. KCP&L agrees
to calculate the amount due

5

--------------------------------------------------------------------------------


from the other Iatan 2 owners and reflect that amount as an offset to the common
plant costs. The carrying costs will be calculated at the rate used for Iatan 2.
 
7.            Additional Amortizations To Maintain Financial Ratios
 
The total Additional Amortization that will be reflected in rates beginning with
the billing month beginning September 1, 2009 as a result of this 2009
Stipulation and the Commission determinations in Case Nos. ER-2006-0314 and
ER-2007-0291 shall be $42,402,888. The Additional Amortization amount due to the
settlement of the instant Case No. ER-2009-0089 shall be the last Additional
Amortization under the 2005 Stipulation.
 
8.            AFUDC Rate
 
For purposes of determining the Allowance for Funds Used During Construction
(“AFUDC”) rate for Iatan 2 and the carrying cost rate for any Accounting
Authority Order established from this case for Iatan 1, the AFUDC equity rate
will be the lower of 8.25% or 250 basis points less than the return on equity
ordered in the pending KCP&L Greater Missouri Operations Company rate case, Case
No. ER-2009-0090.
 
9.    Surveillance Reporting
 
For surveillance reporting purposes, until changed by agreement of the Signatory
Parties, the following jurisdictional allocations shall be used:
 
(a)            All environmental-related production assets shall be allocated
with the same allocator used for the production facility where those
environmental-related production assets are installed, for the life of those
environmental-related production assets;
 
(b)            Off-System Sales margins shall be allocated using the energy
allocator;

 
 6

--------------------------------------------------------------------------------


 
(c)            All non-fuel production and transmission operations and
maintenance (“O & M”) shall be allocated using the 4 CP demand allocator (June,
July, August and September); and
 
(d)            Transmission and production facilities shall be allocated using
the 4 CP demand allocator (June, July, August and September).
 
10.             Economic Relief Pilot Program (“ERPP”)
 
The Non-Utility Signatories agree that the Company can defer 50% of the ERPP
costs in a regulatory asset until the next KCP&L rate case, with cost recovery
to be determined at that time. The remaining 50% of such cost will be borne by
the Company’s shareholders. The Company agrees to address all concerns raised by
Staff in rebuttal testimony, specifically related to the language regarding
discontinuation of customer participation, and the language regarding
reinstatement of former participants, as contained in Attachment Schedule ADD-2
to Company witness Allen Dennis’s Surrebuttal Testimony. The Signatory Parties
agree that this program should be implemented, but that it should not be
considered a demand side management program.
 
11.            Wolf Creek Refueling Cost
 
The Signatory Parties agree that $1,570,581 (Missouri jurisdictional) of Outage
#16 O & M refueling costs will be deferred in a regulatory asset account and
amortized over five years beginning with the date new rates become effective in
this case, with one-fifth of this cost included in cost of service in this case.
The unamortized balance will not be included in rate base.

 
 7

--------------------------------------------------------------------------------


 
 
12.
Surface Transportation Board (“STB”) Litigation

 
The Signatory Parties agree that the Missouri jurisdictional excess of STB
litigation proceeds over un-recovered STB litigation costs of $1,017,593 will be
deferred in a regulatory liability account and amortized over ten years
beginning with the date new rates become effective in this case, with one year’s
amortization included in cost of service in this case. The unamortized balance
will not be included in rate base.
 
 
13.
Off-System Sales (“OSS”) Margins—Excess Over 25th Percentile for 2007 and 2008

 
The Signatory Parties agree that the $1,082,974 (Missouri jurisdictional) excess
of 2007 OSS margins over the amount included in rates in Case No. ER-2006-03 14
and the $2,947,332 (Missouri jurisdictional) excess of 2008 OSS margins over the
amount included in rates in Case No. ER-2007-0291, together with interest
(Missouri jurisdictional), will be deferred in a regulatory liability account
and amortized over ten years beginning with the date new rates become effective
in this rate case, with one year’s amortization included in cost of service in
this case. The unamortized balance will not be included in rate base.
 
14.    Deferred DSM Advertising Costs
 
The Signatory Parties agree that $279,521 (Missouri jurisdictional) of 2007
advertising costs will be deferred in a regulatory asset account and amortized
over ten years beginning with the date new rates become effective in this rate
case, with one-tenth of this cost included in cost of service in this case. The
unamortized balance will not be included in rate base as agreed to in the 2005
Stipulation.

 
 8

--------------------------------------------------------------------------------


 
15.            Off-System Sales Tracker
 
KCP&L’s OSS margins at the 25th percentile shall be set at $30 million, and
shall be used for tracking purposes. Such tracker will reflect a pro-ration, on
a monthly basis, of this amount for any partial years consistent with the
percent of actual OSS realized in each month of 2008. All OSS margins will be
tracked against the $30 million baseline. The Signatory Parties reserve the
right to assert a position regarding the appropriate definition of OSS in the
Company’s next general rate case.
 
16.            Rate Case Expense
 
The Signatory Parties agree that any over-recovery of the amortization of the
Company’s rate case expense in Case No. ER-2006-03 14 will be used to offset the
deferral of rate case expense in this case.
 
17.           Miscellaneous Costs Not Included in Rates
 
The Signatory Parties agree that the following costs are not included in the
rate levels contained in this agreement: Sporting events, golf events, Worlds of
Fun tickets, dues and donations, lobbying, image or institutional advertising,
spousal travel, local meal expenses, officer expense reports, and catering
expense. The Signatory Parties reserve the right to seek inclusion or oppose
inclusion of these costs in a future rate case.
 
18.            Demand-Side Managment
 
KCP&L agrees in its next IRP filing to include at least one alternative resource
plan that demonstrates energy reductions from demand side resources of at least
1% of the projected retail energy requirements per year over the 20-year
planning horizon, assuming a net-to-gross ratio of 1.0.
 
19.    Supplemental Weatherization and Minor Home Repair Program

 
 9

--------------------------------------------------------------------------------


 
KCP&L agrees to present the Supplemental Weatherization and Minor Home Repair
Program to the customer program advisory group (“CPAG”) at the earliest
opportunity. KCP&L remains committed to the program but believes input from the
CPAG would be beneficial to the finalization and implementation of the program.
 
20.            Low Income/Weatherization Issues
 
KCP&L agrees to take an active role in the coordination of the exchange of
information between the City of Kansas City, Missouri and the state agencies
that administer the LIHEAP programs to facilitate the referral of customers who
might benefit from the Company’s low-income weatherization program.
 
21.            Pension Agreements
 
KCP&L and Staff will file a separate Non-Unanimous Stipulation And Agreement
Regarding Pensions and OPEB’s in this proceeding.
 
 
GENERAL  PROVISIONS OF STIPULATION
 
22.            The Staff may file suggestions, a memorandum or other pleading in
support of this 2009 Stipulation. KCP&L and any other Non-Utility Signatory
shall have the right to file responsive suggestions, memorandum or other
pleading in response. The contents of any such suggestions, memorandum or other
pleading provided by any Signatory Party will be its own.
 
23.            This 2009 Stipulation is being entered into solely for the
purpose of disposing of Case No. ER-2009-0089. Except as expressly and
specifically addressed otherwise in this 2009 Stipulation, none of the
Non-Utility Signatories to this 2009 Stipulation shall be deemed to have
approved, accepted, agreed, consented, or acquiesced in, including without
limitation, any procedural principle, question of Commission

 
 10

--------------------------------------------------------------------------------


 
authority, accounting authority order principle, cost of capital principle or
methodology, capital structure principle or methodology, decommissioning
methodology, ratemaking principle, valuation methodology, cost of service
methodology or determination, depreciation principle or method, rate design
methodology, cost allocation principle or methodology, cost recovery principle
or methodology, or prudence question that may underlie this 2009 Stipulation, or
for which provision is made in this 2009 Stipulation.
 
24.            This 2009 Stipulation represents a negotiated settlement. Except
as specified herein, the Signatory Parties to this 2009 Stipulation shall not be
prejudiced, bound by, or in any way affected by the terms of this 2009
Stipulation: (a) in any future proceeding; (b) in any proceeding currently
pending under a separate docket; and/or (c) in this proceeding should the
Commission decide not to approve this 2009 Stipulation, or in any way condition
its approval of same.
 
25.            The provisions of this 2009 Stipulation have resulted from
extensive negotiations between the Signatory Parties and are interdependent. In
the event that the Commission does not approve and adopt the terms of this 2009
Stipulation in total, it shall be void and none of the Signatory Parties shall
be bound, prejudiced, or in any way affected by any of the agreements or
provisions hereof, unless otherwise agreed to by the Signatory Parties.
 
26. If approved and adopted by the Commission, this 2009 Stipulation shall
constitute a binding agreement among the Signatory Parties. The Signatory
Parties shall cooperate in defending the validity and enforceability of this
2009 Stipulation and the operation of this 2009 Stipulation according to its
terms.

 
 11

--------------------------------------------------------------------------------


 
27.            This 2009 Stipulation does not constitute a contract with the
Commission. Acceptance of this 2009 Stipulation by the Commission shall not be
deemed as constituting an agreement on the part of the Commission to forego the
use of any discovery, investigative or other power which the Commission
presently has. Thus, nothing in this 2009 Stipulation is intended to impinge or
restrict in any manner the exercise by the Commission of any statutory right,
including the right to access information, or any statutory obligation.
 
28.            If the Commission does not unconditionally approve this 2009
Stipulation without modification, and notwithstanding its provision that it
shall become void thereon, neither this 2009 Stipulation, nor any matters
associated with its consideration by the Commission, shall be considered or
argued to be a waiver of the rights that any Signatory Party has to a hearing on
the issues presented by this 2009 Stipulation, for cross-examination, or for a
decision in accordance with Section 536.080 RSMo 2000 or Article V, Section 18
of the Missouri Constitution, and the Signatory Parties shall retain all
procedural and due process rights as fully as though this 2009 Stipulation had
not been presented for approval, and any suggestions, memoranda, testimony or
exhibits that have been offered or received in support of this 2009 Stipulation
shall thereupon become privileged as reflecting the substantive content of
settlement discussions and shall be stricken from and not be considered as part
of the administrative or evidentiary record before the Commission for any
further purpose whatsoever, unless otherwise agreed to by the Signatory Parties.
 
29.            In the event the Commission accepts the specific terms of this
2009 Stipulation, the Signatory Parties waive their respective rights to
cross-examine

 
 12

--------------------------------------------------------------------------------


 
witnesses; their respective rights to present oral argument and written briefs
pursuant to Section 53 6.080. 1 RSMo 2000; and their respective rights to
judicial review pursuant to Section 386.5 10 RSMo 2000. The Signatory Parties
agree that the pre-filed testimony and exhibits of the Signatory Parties shall
be entered into the record without the necessity of the witnesses taking the
witness stand.
 
WHEREFORE, for the foregoing reasons, the Signatory Parties respectfully request
that the Commission issue an Order approving the terms and conditions of this
Stipulation and Agreement.
Respectfully submitted,
 




STAFF OF THE MISSOURI PUBLIC SERVICE COMMISSION
/s/ Nathan Williams by JMF
Kevin A. Thompson, MBE #36288 General Counsel
Steven Dottheim, MBE #29 149
Chief Deputy General Counsel
Nathan Williams, MBE #355 12
Deputy General Counsel
Missouri Public Service Commission
P.O. Box 360
Jefferson City, MO 65102
(573) 751-8702 (Voice - Williams)
(573) 751-7489 (Voice - Dottheim)
(573) 751-2690 (Voice - Thompson)
(573) 751-9285 (Fax)
nathan.williams@psc.mo.gov 
steve.dottheim@psc.mo.gov 
kevin.thompson@psc.mo.gov.
KANSAS CITY POWER & LIGHT COMPANY
/s/ William G. Riggins by JMF
William G. Riggins, MBE #42501
General Counsel
Curtis Blanc, MBN#5 8052
Managing Attorney - Regulatory
Kansas City Power & Light Company (816) 556-2785
(816) 556-2787 (Fax)
bill.riggins@kcpl.com curtis.blanc@kcpl.com
 
James M. Fischer, MBE #27543 Fischer & Dority, P.C.
101 Madison Street, Suite 400 Jefferson City, MO 65101
(573) 636-6758
(573) 636-0383 (Fax)
jfischerpc@aol.com
     
Karl Zobrist, MBN #28325
Roger W. Steiner, MBN #39586 Sonnenschein Nath & Rosenthal LLP 4520 Main Street,
Suite 1100

 
13


--------------------------------------------------------------------------------





 
Kansas City, MO 64111 (816) 460-2545
(816) 531-7545 (Fax) kzobrist@sonnenschein.com rsteiner@sonnenschein.com
   
OFFICE OF THE PUBLIC COUNSEL
 
/s/ Lewis R. Mills, Jr. by JMF
Lewis R. Mills, Jr., MBE #35275 Public Counsel
P.O. Box 2230
Jefferson City, MO 65102 (573) 751-1304
(573) 751-5562 (Fax) lewis.mills@ded.mo.gov
 
PRAXAIR, INC. and MIDWEST ENERGY USERS ASSOCIATION
 
/s/ David L. Woodsmall by JMF
David L. Woodsmall, MBE #40747 Stuart W. Conrad, MBE # 23966 428 E. Capitol,
Suite 300
Jefferson City, MO 65101
(573) 635-2700
(573) 635-6998 (Fax) dwoodsmall@fcplaw.com
 
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
Diana C. Carter, MBE #50527
Brydon, Swearengen & England P.C. 312 E. Capitol Avenue
P.O. Box 456
Jefferson City, MO 65102
(573) 635-7166
 
 
14
MISSOURI DEPARTMENT OF NATURAL RESOURCES
 
/s/ Harry Bozoian by JMF
Harry Bozoian, MBE # 37535 Deputy General Counsel
P.O. Box 176
Jefferson City, MO 65102 (573) 751-0323
(573) 526-3444 (Fax) harry.bozoian@dnr.mo.gov
 
U.S. DEPARTMENT OF ENERGY, NATIONAL NUCLEAR SECURITY ADMINISTRATION and OTHER
AFFECTED FEDERAL EXECUTIVE AGENCIES
 
/s/ Arthur Perry Bruder by JMF
Arthur Perry Bruder
U.S. Department of Energy 1000 Independence Ave. SW Washington, DC 20585
(202) 586-3409
(202) 586-3409 (Fax) arthur.bruder@hq.doe.gov
 
MISSOURI GAS ENERGY
 
Diana C. Carter, MBE #50527
Brydon, Swearengen & England P.C. 312 E. Capitol Avenue
P.O. Box 456
Jefferson City, MO 65102
(573) 635-7166
 
 
 
 
(573) 634-7431 (Fax) dcarter@brydonlaw.com
 
CITY OF KANSAS CITY, MISSOURI
 
Mark W. Comley, MBE #28847 Newman, Comley & Ruth P.C.
601 Monroe Street, Suite 301
P.O. Box 537
Jefferson City, MO 65 102-0537 (573) 634-2266
(573) 636-3306 (Fax)
 
 
 
 
 
 
FORD MOTOR COMPANY and MISSOURI INDUSTRIAL ENERGY CONSUMERS
 
/s/ Diana M. Vuylsteke by JMF
Diana M. Vuylsteke, MBE #42419
Bryan Cave LLP
One Metropolitan Square, Suite 3600
St. Louis, MO 63102
(314) 259-2543
(314) 552-8543 (Fax) dmvuylsteke@bryancave.com
 
 
 
UNION ELECTRIC CO., d/b/a AMERENUE
 
 
(573) 634-7431 (Fax) dcarter@brydonlaw.com
 
MISSOURI JOINT MUNICIPAL ELECTRIC UTILITY COMMISSION
 
Douglas Healey, MBE #5 1630 939 Boonville Suite A
Springfield, MO 65802
(417) 864-8800
dhealy@mpua.org
 
Duncan E. Kincheloe, MBE #
1808 I-70 Dr. SW
Columbia, MO 65203
(573) 445-3279
(753) 445-0680 (Fax)
dkincheloe@mpua.org
 
TRIGEN-KANSAS CITY ENERGY CORP.
 
Jeffrey Keevil, MBE #33 825
Charles Brent Stewart, MBE #34885 Stewart & Keevil, LLC
4603 John Garry Drive, Suite 11 Columbia, MO 65203
(573) 499-0635
(573) 499-0638 (Fax)
per594@aol.com
stewart499@aol.com
 
 
 
HOSPITAL INTERVENORS
   
James B. Lowery, MBE #40503 Smith Lewis, LLP
111 South Ninth St., Suite 200
James P. Zakoura
Smithyman & Zakoura, Chartered 750 Commerce Plaza II



 
 15

--------------------------------------------------------------------------------





P.O. Box 918
Columbia MO 65205-0918
(573) 443-3141
(573) 442-6686 (Fax)
lowery@smithlewis.com
7400 W. 110th Street
Overland Park KS 66210-2346
(913) 661-9800
(913) 66109863 (Fax)
zakoura@smizak-law.com
   



 
CERTIFICATE OF SERVICE
    
I do hereby certify that a true and correct copy of the foregoing document has
been hand delivered, emailed or mailed, postage prepaid, this 24th day of April,
2009, to all counsel of record.
 
                    /s/ James M. Fischer
                    James M. Fischer
 
 
16

